Exhibit 99.2 TESORO HAWAII COMBINED FINANCIAL STATEMENTS Years ended December 31, 2012, 2011 and 2010 with Report of Independent Auditors REPORT OF INDEPENDENT AUDITORS To the Board of Directors of Tesoro Corporation We have audited the accompanying combined financial statements of Tesoro Hawaii (the Company, as described in Note A), which comprise the combined balance sheets as of December 31, 2012 and 2011, and the related statements of combined operations, changes in combined net parent investment, and combined cash flows for each of the three years in the period ended December 31, 2012, and the related notes to the combined financial statements. Management's Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these financial statements in conformity with U.S. generally accepted accounting principles; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of financial statements that are free of material misstatement, whether due to fraud or error. Auditor's Responsibility Our responsibility is to express an opinion on these financial statements based on our audits.We conducted our audits in accordance with auditing standards generally accepted in the United States.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements.The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error.In making those risk assessments, the auditor considers internal control relevant to the entity's preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal control.Accordingly, we express no such opinion.An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the combined financial statements referred to above present fairly, in all material respects, the combined financial position of Tesoro Hawaii (as described in Note A) at December 31, 2012 and 2011, and the combined results of its operations and its cash flows for each of the three years in the period ended December 31, 2012, in conformity with U.S. generally accepted accounting principles. /s/ ERNST & YOUNG LLP San Antonio, Texas October 7, 2013 1 TESORO HAWAII STATEMENTS OF COMBINED OPERATIONS Years Ended December 31, (In thousands) REVENUES (a) $ $ $ COSTS AND EXPENSES: Cost of sales (a) Operating expenses Selling, general and administrative expenses Depreciation and amortization expense Loss on asset disposals and impairments OPERATING LOSS ) ) ) Interest income (expense) ) ) Other income 41 LOSS BEFORE INCOME TAXES ) ) ) Income tax expense (benefit) ) ) NET LOSS $ ) $ ) $ ) SUPPLEMENTAL INFORMATION: (a)Includes excise taxes collected by our retail segment (excluding credits) $ $ $ The accompanying notes are an integral part of these combined financial statements. 2 TESORO HAWAII COMBINED BALANCE SHEETS December 31, (In thousands) ASSETS CURRENT ASSETS Cash $ $ Receivables, less allowance for doubtful accounts Inventories Prepayments and other current assets Total Current Assets PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment, at cost Less accumulated depreciation and amortization ) ) Net Property, Plant and Equipment OTHER NONCURRENT ASSETS Total Assets $ $ LIABILITIES AND NET PARENT INVESTMENT CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Deferred revenue Current portion of capital lease obligations Total Current Liabilities DEFERRED INCOME TAXES OTHER NONCURRENT LIABILITIES CAPITAL LEASE OBLIGATIONS, LESS CURRENT PORTION COMMITMENTS AND CONTINGENCIES (Note O) NET PARENT INVESTMENT Total Liabilities and Net Parent Investment $ $ The accompanying notes are an integral part of these combined financial statements. 3 TESORO HAWAII STATEMENTS OF CHANGES IN COMBINED NET PARENT INVESTMENT Net Parent Investment (in thousands) AT DECEMBER 31, 2009 $ Net loss ) Net change in Parent advances AT DECEMBER 31, 2010 Net loss ) Net change in Parent advances AT DECEMBER 31, 2011 Net loss ) Net change in Parent advances ) AT DECEMBER 31, 2012 $ The accompanying notes are an integral part of these combined financial statements. 4 TESORO HAWAII STATEMENTS OF COMBINED CASH FLOWS Years Ended December 31, (In thousands) CASH FLOWS FROM (USED IN) OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash from (used in) operating activities: Depreciation and amortization expense Loss on asset disposals and impairments Stock-based compensation expense Provisions for bad debts ) Deferred income taxes — — ) Deferred turnaround and maintenance expenditures ) ) ) Other changes in noncurrent assets and liabilities ) Changes in current assets and current liabilities: Receivables ) ) Inventories ) ) Prepayments ) ) Accounts payable and accrued liabilities ) Deferred revenue ) ) Net cash from (used in) operating activities ) ) CASH FLOWS FROM (USED IN) INVESTING ACTIVITIES Capital expenditures ) ) ) Proceeds from asset sales — 52 — Net cash used in investing activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Net cash advances by (repayments to) Parent ) Net cash from (used in) financing activities ) INCREASE (DECREASE) IN CASH ) ) CASH, BEGINNING OF YEAR CASH, END OF YEAR $ $ $ SUPPLEMENTAL DISCLOSURE OF NON-CASH INVESTING ACTIVITIES Capital expenditures included in accounts payable at end of year $ $ $ The accompanying notes are an integral part of these combined financial statements. 5 TESORO HAWAII NOTES TO COMBINED FINANCIAL STATEMENTS NOTE A – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Description, Nature of Business, and Basis of Presentation As used in this report, “Tesoro Hawaii,” “the Company,” “we,” “us” or “our” refers to Tesoro Hawaii, the Hawaii-based business of Tesoro Corporation. Tesoro Hawaii includes Tesoro Hawaii, LLC (formerly Tesoro Hawaii Corporation), its wholly-owned subsidiary, Smiley’s Super Service, Inc., and certain inventories owned by affiliates of Tesoro Hawaii. Tesoro Hawaii Corporation was incorporated in the state of Hawaii. On July 18, 2012, Tesoro Hawaii Corporation converted to a limited liability company in the state of Hawaii and continues its existence, without interruption, in the organizational form of Tesoro Hawaii, LLC. Tesoro Hawaii is wholly-owned by Tesoro Corporation. Affiliate inventories included in Tesoro Hawaii relate to crude oil in transit to the Company’s refinery (“the Refinery”). When used in descriptions of agreements and transactions, “Tesoro” or the “Parent” refers to Tesoro Corporation and its consolidated subsidiaries. The accompanying combined carve-out financial statements of Tesoro Hawaii have been prepared from the historical accounting records of Tesoro. These combined financial statements reflect the carve-out financial position and the related results of operations, and changes in net parent investment in a manner consistent with the management of the Company as though we had been a stand-alone business for all periods presented. The accompanying combined financial statements reflect all adjustments that, in the opinion of management, are necessary for a fair presentation of results for the periods presented.Such adjustments are of a normal recurring nature, unless otherwise disclosed. Certain prior year balances have been disaggregated in order to conform to the current year presentation. Tesoro Hawaii operates through two business segments. Our refining operating segment (“refining segment”) operates the Refinery in Kapolei, Hawaii. The Refinery’s major processing units include crude distillation, vacuum distillation, visbreaking, hydrocracking, hydrotreating and naphtha reforming units, which produce jet fuel, diesel fuel, gasoline and gasoline blendstocks, heavy fuel oils, liquefied petroleum gas and asphalt. The Refinery has a crude oil capacity of 94 thousand barrels per day (“Mbpd”) and sells refined products in wholesale and bulk markets to a variety of customers primarily within the state of Hawaii. Our logistics assets, which consist of transportation and terminal assets, are included in the refining segment. Our transportation assets consist of our single-point mooring, which is used to discharge crude oil from tankers, underwater pipelines between the single-point mooring and the Refinery and other crude oil and refined products pipelines.Our terminal assets consist of refined products terminals, a diesel terminal and an aviation fuel terminal. Additionally, we use two barges for delivery of refined products and one tug to aid in our marine operations. These marine vessels are chartered by Tesoro and the costs incurred are billed to us. Our retail operating segment (“retail segment”) sells transportation fuels and convenience products through a network of retail stations under the Tesoro® brand.As of December31, 2012, we have 30 retail stations located on the islands of Oahu, Maui, and Hawaii. Our earnings, cash flows from operations and liquidity depend upon many factors, including producing and selling refined products at margins above fixed and variable expenses. The prices of crude oil and refined products have fluctuated substantially in our markets. Our operations are significantly influenced by the timing of changes in crude oil costs and how quickly refined product prices adjust to reflect these changes. These price fluctuations depend on numerous factors beyond our control, including the global supply and demand for crude oil and refined products, which are subject to, among other things, changes in the global economy and the level of foreign and domestic production of crude oil and refined products, geo-political conditions, availability of crude oil and refined product imports, the infrastructure to transport crude oil and refined products, weather conditions, earthquakes and other natural disasters, seasonal variations, government regulations, threatened or actual terrorist incidents or acts of war and local factors, including market conditions and the level of operations of other suppliers in our markets. As a result of these factors, margin fluctuations during any reporting period can have a significant impact on our results of operations, cash flows, liquidity and financial position. Transactions between the Company and Tesoro have been identified as related party transactions. It is possible that the terms of the transactions with Tesoro are not the same as those that would result from transactions among unrelated parties. The combined carve-out financial statements include certain allocations of costs from Tesoro for general and administrative services, support functions, and national operations groups for our refining and retail segments (see Note P). In the opinion of Tesoro’s management, these allocations have been made on a reasonable basis for a fair presentation of the combined carve-out financial statements and have been consistently applied for each period presented. While the basis for allocating such costs is considered reasonable by management, amounts allocated to the Company could differ significantly from amounts that would otherwise be determined if the Company were operating on a stand-alone basis. 6 TESORO HAWAII NOTES TO COMBINED FINANCIAL STATEMENTS The net parent investment reflects Tesoro’s investment in Tesoro Hawaii, accumulated earnings and losses of Tesoro Hawaii and intercompany balances with Tesoro that are not settled on a current basis. Funding for our operations is and will continue to be reflected within net parent investment as payments are made, as required, on our behalf by Tesoro. Subsequent Events We have evaluated subsequent events through October 7, 2013, the date the financial statements were available to be issued.Any material subsequent events that occurred during this time have been properly recognized or disclosed in our financial statements. Use of Estimates We prepare our combined financial statements in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”), which requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the year. We review our estimates on an ongoing basis, based on currently available information. Changes in facts and circumstances may result in revised estimates and actual results could differ from those estimates. Cash Cash primarily consists of bank deposits. We place our cash deposits with high credit quality financial institutions. At times, our cash may be uninsured or in deposit accounts that exceed the Federal Deposit Insurance Corporation insurance limit. Receivables Our receivables primarily consist of customer accounts receivable, including proprietary credit card receivables. Credit is extended based on an ongoing evaluation of our customers’ financial condition. In certain circumstances, we require prepayments, letters of credit, guarantees or other forms of collateral. Credit risk with respect to trade receivables is mitigated by our diverse customer base, which includes sales of our refined products through our terminals and retail stations to government agencies, public utilities, and companies in the transportation industry along with other local and statewide customers. Our reserve for bad debts is based on factors including current sales amounts, historical charge-offs and specific accounts identified as high risk. Uncollectible receivables are charged against the allowance for doubtful accounts when reasonable efforts to collect the amounts due have been exhausted. Financial Instruments We believe the carrying value of our financial instruments, including cash, receivables, accounts payable andaccrued liabilities approximate fair value because of the short maturities of these instruments. Inventories Inventories are stated at the lower of cost or market. We use last-in, first-out (“LIFO”) as the primary method to determine the cost of crude oil and refined product inventories in our refining and retail segments.We value merchandise as well as materials and supplies at average cost. Property, Plant and Equipment We capitalize the cost of additions, major improvements and modifications to property, plant and equipment (“Property Assets”). The cost of repairs to, and normal maintenance of, Property Assets is expensed as incurred. Major improvements and modifications of Property Assets are those expenditures that extend the useful life, increase capacity, improve operating efficiency of the asset, or improve safety of our operations. The cost of constructed Property Assets includes interest and certain overhead costs allocable to construction activities. 7 TESORO HAWAII NOTES TO COMBINED FINANCIAL STATEMENTS Our operations, especially those of our refining segment, are highly capital intensive. The Refinery is comprised of a large base of Property Assets, consisting of a series of interconnected, highly integrated and interdependent petroleum processing facilities and supporting logistical infrastructure (“units”), and these units are continuously improved. We plan for these improvements by developing a multi-year capital program that is updated and revised based on changing internal and external factors. We compute depreciation of property, plant and equipment using the straight-line method, based on the estimated useful life of each asset. The useful lives generally range from 6 to 28 years for refining segment assets and 3 to 16 years for retail segment assets. We record property under capital leases at the lower of the present value of minimum lease payments using our incremental borrowing rate or the fair value of the leased property at the date of lease inception. We depreciate leasehold improvements and property acquired under capital leases over the lesser of the lease term or the economic life of the asset. Depreciation expense for property, plant and equipment totaled $14.3 million for each of the years ended 2012 and 2011 and $14.2 million for the year ended 2010. We capitalize interest as part of the cost of major projects during the construction period. Capitalized interest totaled $0.4 million during 2012 and $0.5 million during 2011 and 2010, respectively, and is recorded as a reduction to interest expense. Asset Retirement Obligations An asset retirement obligation (“ARO”) is an estimated liability for the cost to retire a tangible asset. We record AROs at fair value in the period in which we have a legal obligation, whether by government action or contractual arrangement, to incur these costs and can make a reasonable estimate of the fair value of the liability. AROs are calculated based on the present value of the estimated removal and other closure costs using our credit-adjusted risk-free rate. When the liability is initially recorded, we capitalize the cost by increasing the book value of the related long-lived tangible asset. The liability is accreted to its estimated settlement value and the related capitalized cost is depreciated over the asset’s useful life. We recognize a gain or loss at settlement for any difference between the settlement amount and the recorded liability, which is recorded in loss on asset disposals and impairments in our statements of combined operations. We estimate settlement dates by considering our past practice, industry practice, management’s intent and estimated economic lives. Except as discussed in Note S, we cannot currently estimate the fair value for certain AROs primarily because we cannot estimate settlement dates (or range of dates) associated with these assets. These AROs include: • hazardous materials disposal (such as petroleum manufacturing by-products, chemical catalysts, and sealed insulation material containing asbestos), and removal or dismantlement requirements associated with the closure of our refining facilities, terminal facilities or pipelines, including the demolition or removal of certain major processing units, buildings, tanks, pipelines or other equipment;and • removal of underground storage tanks at our owned retail stations at or near the time of closure. We have not historically incurred significant AROs for hazardous materials disposal or other removal costs associated with asset retirements or replacements during scheduled maintenance projects. We believe that the majority of our tangible assets have indeterminate useful lives. This precludes development of assumptions about the potential timing of settlement dates based on the following: • there are no plans or expectations of plans to retire or dispose of these assets except as discussed in Note S; • we plan on extending the assets’ estimated economic lives through scheduled maintenance projects at our refineries and other normal repair and maintenance and by continuing to make improvements based on technological advances; • we have rarely retired similar assets in the past;and • industry practice for similar assets has historically been to extend the economic lives through regular repair and maintenance and implementation of technological advances. Refer to Notes L and S for ARO’s recorded during the year ended December 31, 2012 relating to Tesoro’s sale of Tesoro Hawaii (the “Hawaii Sale”). 8 TESORO HAWAII NOTES TO COMBINED FINANCIAL STATEMENTS Environmental Matters We capitalize environmental expenditures that extend the life or increase the capacity of facilities as well as expenditures that prevent environmental contamination. We expense costs that relate to an existing condition caused by past operations and that do not contribute to current or future revenue generation. We record liabilities when environmental assessments and/or remedial efforts are probable and can be reasonably estimated. Cost estimates are based on the expected timing and extent of remedial actions required by governing agencies, experience gained from similar sites for which environmental assessments or remediation have been completed and the amount of our anticipated liability considering the proportional liability and financial abilities of other responsible parties. Usually, the timing of these accruals coincides with the completion of a feasibility study or our commitment to a formal plan of action. Estimated liabilities are not discounted to present value and environmental expenses are recorded primarily in operating expenses in our statements of combined operations. Legal Liabilities In the ordinary course of business, we become party to lawsuits, administrative proceedings and governmental investigations. These matters may involve large or unspecified damages or penalties that may be sought from us and may require years to resolve. We record a liability related to a loss contingency attributable to such legal matters in accrued liabilities or other noncurrent liabilities on our combined balance sheets, if we determine the loss to be both probable and estimable. The liability is recorded for an amount that is management’s best estimate of the loss, or when a best estimate cannot be made, the minimum loss amount of a range of possible outcomes. Goodwill Goodwill represents the amount the purchase price exceeds the fair value of net assets acquired in a business combination. We do not amortize goodwill; however, we are required to review goodwill for impairment annually, or more frequently if events or changes in business circumstances indicate the book value of the assets may not be recoverable.In such circumstances, we record the impairment in loss on asset disposals and impairments in our statements of combined operations. We review the recorded value of goodwill for impairment on November 1st of each year, or sooner if events or changes in circumstances indicate the carrying amount may exceed fair value. Our annual test for goodwill impairment involves a qualitative assessment performed at the reporting unit level. As part of our qualitative assessment, we evaluated economic conditions, industry and market considerations, cost factors, overall financial performance, and other relevant entity specific and reporting unit events. We assessed our overall financial performance and considered other factors that may impact the supply and demand of our products including: crude oil prices, increased federal fuel efficiency standards for motor vehicles, or other legislation that could have negative implications. We determined the relevance of any entity-specific events or events affecting our reporting unit which would have a negative effect on the carrying value of the reporting unit. Accordingly, no additional quantitative testing was performed and no goodwill impairment charges were recognized in 2012 or 2011. Other Assets We defer turnaround costs and the costs of certain catalysts used in the Refinery processing units that have a benefit period that exceeds one year and amortize these costs on a straight-line basis over the expected periods of benefit, ranging from two to ten years. Turnaround expenditures are amortized over the period of time until the next planned turnaround of the processing unit.Amortization of these deferred costs, which is included in depreciation and amortization expense, amounted to $12.8 million, $11.4 million and $5.5 million in 2012, 2011 and 2010, respectively. Impairment of Long-Lived Assets We review property, plant and equipment and other long-lived assets with finite lives for impairment whenever events or changes in business circumstances indicate the net book values of the assets may not be recoverable. Impairment is indicated when the undiscounted cash flows estimated to be generated by those assets are less than the assets’ net book value. If this occurs, an impairment loss is recognized for the difference between the fair value and net book value. Factors that indicate potential impairment include: a significant decrease in the market value of the asset, operating or cash flow losses associated with the use of the asset, and a significant change in the asset’s physical condition or use. See Note S for impairment charges recognized in 2012. 9 TESORO HAWAII NOTES TO COMBINED FINANCIAL STATEMENTS Revenue Recognition We recognize revenues upon delivery of goods or services to a customer. For goods, this is the point at which title is transferred and when payment has either been received or collection is reasonably assured. We record certain transactions in cost of sales in our statements of combined operations on a net basis. These transactions include nonmonetary crude oil and refined product exchange transactions used to optimize our refinery supply, and sale and purchase transactions entered into with the same counterparty that are deemed to be in contemplation with one another. We include transportation fees charged to customers in revenues in our statements of combined operations, while the related costs are included in cost of sales or operating expenses. Federal excise and state motor fuel taxes, which are remitted to governmental agencies through our refining segment and collected from customers in our retail segment, are included in both revenues and cost of sales in our statements of combined operations.These taxes, excluding credits, primarily related to sales of gasoline and diesel fuel totaled $22.9 million, $22.3 million and $18.8 million in 2012, 2011 and 2010, respectively. Income Taxes We record deferred tax assets and liabilities for future income tax consequences that are attributable to differences between the financial statement carrying amounts of assets and liabilities and their income tax bases. We base the measurement of deferred tax assets and liabilities on enacted tax rates that we expect will apply to taxable income in the year we expect to settle or recover those temporary differences. We recognize the effect on deferred tax assets and liabilities of any change in income tax rates in the period that includes the enactment date. We provide a valuation allowance for deferred tax assets if it is more likely than not that those items will either expire before we are able to realize their benefit or their future deductibility or utilization is uncertain. We recognize the financial statement effects of a tax position when it is more likely than not that the position will be sustained upon examination. Tax positions taken, or expected to be taken, that are not recognized, are generally recorded as liabilities. Historically, our results of operations have been included in the consolidated federal and state income tax returns filed by Tesoro. The income tax provision in the statement of combined operations represents the current and deferred income taxes that would have resulted if we were a stand-alone taxable entity filing its own income tax returns. Accordingly, the calculations of the current and deferred income tax provision require certain assumptions, allocations and estimates, which management believes are reasonable to reflect the tax reporting as a stand-alone taxpayer.All income taxes are paid by Tesoro and recorded through net parent investment. Stock-Based Compensation Our stock-based compensation consists of an allocation of expense from Tesoro for stock options, restricted common stock, stock appreciation rights (“SARs”), performance units and performance share awards granted to our employees by Tesoro. Tesoro estimates the fair value of certain stock-based awards using the Black-Scholes option-pricing model or a Monte Carlo simulation. The fair value of the restricted common stock awards and performance share awards based on performance conditions are equal to the market price of Tesoro’s common stock on the date of grant. The fair values of the SARs and performance units are estimated at the end of each reporting period and changes are recorded in the statements of combined operations during the period. Tesoro has recorded liabilities related to the SARs and performance units.The fair value of stock options, restricted common stock, SARs, performance units and performance share awards is amortized using the straight-line method over the vesting period. Allocated expense of $6.2 million, $2.4 million and $2.3 million related to stock-based compensation are included in selling, general and administrative expenses for the years ended December 31, 2012, 2011 and 2010, respectively. Of these allocated amounts, $5.5 million, $1.9 million and $1.8 million represent expense incurred for SARs during the years ended December 31, 2012, 2011 and 2010, respectively. No SARs were granted to employees during the years ended December 31, 2012 and 2011. 10 TESORO HAWAII NOTES TO COMBINED FINANCIAL STATEMENTS Derivative Instruments and Hedging Activities On our behalf, Tesoro uses non-trading derivative instruments to manage exposure to commodity price risks associated with the purchase or sale of feedstocks and refined products to or from the Refinery, terminals, retail operations and customers. Tesoro also uses non-trading derivative instruments to manage price risks associated with inventories above or below our target levels. These derivative instruments typically include exchange-traded futures and over-the-counter swaps and options, with durations of less than two years. These positions are monitored on a daily basis by Tesoro’s trading controls group to ensure compliance with its risk management policy. Tesoro marks-to-market its derivative instruments and recognizes the changes in their fair values, realized or unrealized, in either revenues or costs of sales depending on the purpose for acquiring and holding the derivatives.We have no derivatives recorded in our combined balance sheets since we are not party to any of the contracts entered by Tesoro on our behalf. New Accounting Standards and Disclosures The Financial Accounting Standards Board issued an Accounting Standards Update (“ASU”) in May 2011 related to fair value measurements and disclosures to achieve common fair value measurements and additional consistency of disclosures between U.S. GAAP and International Financial Reporting Standards. This standard includes amendments that clarify the application of existing fair value measurements and disclosure requirements, while other amendments change a principle or requirement for fair value measurements or disclosures. Some of the changes include (1) the application of the highest and best use and valuation premise concepts, (2) measuring the fair value of an instrument classified in a reporting entity’s shareholders’ equity, and (3) quantitative information required for fair value measurements categorized within level 3 of the fair value hierarchy. In addition, this standard requires additional disclosure for level 3 measurements regarding the sensitivity of fair value to changes in unobservable inputs and any interrelationships between those inputs. The adoption of this guidance, effective January 1, 2012, did not have a material impact on our combined financial statements. NOTE B - RECEIVABLES Receivables at December31, 2012 and 2011 consisted of the following (in thousands): Trade receivables $ $ Other Allowance for doubtful accounts ) ) Total Receivables, Net $ $ NOTE C – INVENTORIES Inventories at December 31, 2012 and 2011 consisted of the following (in thousands): Crude oil and refined products $ $ Materials and supplies Merchandise Total Inventories $ $ The total carrying value of our crude oil and refined product inventories was less than replacement cost by approximately $329.1 million and $344.2 million at December31, 2012 and 2011, respectively. During 2012 and 2011, reductions in inventory quantities resulted in liquidations of applicable LIFO inventory quantities acquired at lower costs in prior years.The 2012 and 2011 LIFO liquidations resulted in a decrease in cost of sales of $6.5 million and $0.3 million, respectively. 11 TESORO HAWAII NOTES TO COMBINED FINANCIAL STATEMENTS NOTE D - PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment, at cost, at December 31, 2012 and 2011 consisted of the following (in thousands): Refining $
